OPINION OF THE COURT SUR PETITION FOR REHEARING-
AD AMS, Circuit Judge.
Honorable Frank M. Montemuro, Jr., Administrative Judge of the Family Court Division of the Philadelphia Court of Common Pleas, has petitioned for a rehearing by the Court en banc of several issues involved in the panel’s previous disposition of this appeal.1
Having reviewed the contentions pressed by the petition for rehearing, the opinions previously filed by the panel are hereby reinstated except for those portions of the majority opinion discussing the doctrine of judicial immunity in the context of a § 1983 suit for injunctive relief.2 This disposition in no way implies any view concerning the applicability of the judicial immunity doctrine in injunctive suits under 42 U.S.C. § 1983, but merely reflects the conclusion of this Court that, in the circumstances of the present case, the prudent employment of judicial power counsels withholding a definitive judgment upon this issue at the present time.
The district court held that Judge Montemuro is a proper party defendant to the injunctive aspect of this action.3 In his petition for rehearing Judge Montemuro conceded — at least for the purpose of this appeal — that the judicial immunity doctrine creates no per se bar to a federal court’s enjoining a state court judge.4
*1094Mindful of the various views on this issue,5 we decline to pass judgment at this time upon whether the judicial immunity doctrine is an absolute bar, a partial bar, or no bar at all in § 1983 suits for injunctive relief against state court judges. To do otherwise in the present appeal, keeping in mind Judge Montemuro’s concession that federal judges possess the power to enjoin state judges, would be to decide an issue not necessary to the disposition of this case, at least at this stage. We do not now, therefore, express any view concerning the district court’s ruling upon this issue.
Upon an issue of such significance, when to decide is not necessary; it may well be necessary not to decide.

. Conover v. Montemuro, 477 F.2d 1073 (3d Cir. 1972).


. Id. at 1073.


. The district court in this case noted (1) that Pierson v. Ray, 386 U.S. 547, 87 S.Ct. 1213, 18 L.Ed.2d 288 (1967), and Bauers v. Heisel, 361 F.2d 581 (3d Cir. 1966), both involved actions for damages under § 1983, and (2) that Judge Montemuro was a person “working in a quasi-judicial capacity.” We intimate no view concerning the significance of these two factors in the determination whether, generally or in a particular case, a state judge enjoys immunity from a § 1983 injunctive suit. On the possible relevance of the distinction between judges acting in judicial capacities and those acting in quasi-judicial capacities, see e. g., Ex Parte Virginia, 100 U.S. 339, 25 L.Ed. 676 (1879).


. “Even though there is no absolute immunity against an injunction issued by a federal court to a state court judge, certainly this power should be exercised with greater restraint than in the case of other state officers. An injunction should not be issued except where the lack of an adequate remedy at law is very clear and where the possibility of relief in the state courts is effectively foreclosed. It should not issue unless the irreparable injury is of a grave and substantial nature.” Appellee’s Petition for Rehearing En Banc at 2. (Emphasis added)


. Compare, e. g., Robinson v. McCorkle, 462 F.2d 111 (3d Cir. 1972) (declaratory judgment); Gaito v. Ellenbogen, 425 F.2d 845 (3d Cir. 1970); Cooper v. Hutchinson, 184 F.2d 119 (3d Cir. 1950); Mackay v. Nesbett, 412 F.2d 846 (9th Cir. 1969), aff’g, 285 F.Supp. 498 (D.Alaska 1968), cert. denied, 396 U.S. 960, 90 S.Ct. 435, 24 L.Ed.2d 425 (1969); Cade v. Carpenter, 367 F.2d 572 (5th Cir. 1966); Rhodes v. Houston, 309 F.2d 959 (8th Cir. 1962), aff’g, 202 F.Supp. 624 (D.Neb.1962), cert. denied, 383 U.S. 971, 86 S.Ct. 1282, 16 L.Ed.2d 311 (1966), 372 U.S. 909, 83 S.Ct. 724, 9 L.Ed.2d 719 (1963); Gay v. Heller, 252 F.2d 313 (5th Cir. 1958); Kenney v. Fox, 232 F.2d 288 (6th Cir.), cert. denied, 352 U.S. 855, 77 S.Ct. 84, 1 L.Ed.2d 66 (1956); Tate v. Arnold, 223 F.2d 782 (8th Cir. 1955); with, e. g., Littleton v. Berbling, 468 F.2d 389 (7th Cir. 1972), cert. granted, 411 U.S. 915, 93 S.Ct. 1544, 36 L.Ed.2d 306.
Erdman v. Stevens, 458 F.2d 1205, 1208 (2d Cir. 1972), cert. denied, 409 U.S. 889, 93 S.Ct. 126, 34 L.Ed.2d 147 (1972); Jacobson v. Schaefer, 441 F.2d 127, 130 (7th Cir. 1971); Law Students Civil Rights Research Council, Inc. v. Wadmond, 299 F.Supp. 117, 123 (S.D.N.Y. 1969) (3-judge court), aff’d on other grounds, 401 U.S. 154 n. 9, 91 S.Ct. 720, 27 L.Ed.2d 749 (1971); Cassidy v. Ceci, 320 F.Supp. 223 (E.D.Wis.1970); Rakes v. Coleman, 318 F.Supp. 181 (E.D.Va.1970).
It is significant that the United States Supreme Court recently granted certiorari in a case raising this specific issue. Berbling v. Littleton, supra, cert. granted, sub nom. O’Shea v. Littleton, Spomer v. Littleton, 411 U.S. 915, 93 S.Ct. 1544, 36 L.Ed.2d 306 (1973). The petition and briefs set forth in extenso the various cases and authorities bearing on the matter.